           Case 17-07721            Doc 40       Filed 05/09/19 Entered 05/09/19 14:11:33        Desc Main
                                                  Document     Page 1 of 14




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Sahagun, Fernando                                          §      Case No. 17-07721
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Joseph A. Baldi, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $14,855.00                                   Assets Exempt: $10,059.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $7,054.47                    Claims Discharged
                                                                    Without Payment: $96,162.54
     Total Expenses of Administration: $2,945.45

        3) Total gross receipts of $9,999.92 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $9,999.92 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 17-07721           Doc 40   Filed 05/09/19 Entered 05/09/19 14:11:33             Desc Main
                                              Document     Page 2 of 14


                                               CLAIMS                CLAIMS              CLAIMS           CLAIMS
                                             SCHEDULED              ASSERTED            ALLOWED            PAID
   SECURED CLAIMS
                                               $14,001.00                       $0.00        $0.00              $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA             $2,945.45         $2,945.45         $2,945.45
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                     $0.00        $0.00              $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                    $0.00        $0.00              $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                              $102,942.51             $45,105.00         $45,105.00         $7,054.47
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                       $116,943.51             $48,050.45         $48,050.45         $9,999.92



        4) This case was originally filed under chapter 7 on 03/13/2017. The case was pending for 25 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     04/12/2019                        By :      /s/ Joseph A. Baldi

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 17-07721                Doc 40          Filed 05/09/19 Entered 05/09/19 14:11:33                           Desc Main
                                                              Document     Page 3 of 14

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                   AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1                RECEIVED

  Fraudulent conveyance claim against debtor's daughter for sale of                                       1241-000                          $9,999.92

      TOTAL GROSS RECEIPTS                                                                                                                  $9,999.92
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                        AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

                      NA                                          NA                                     NA                            NA
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                    $0.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS           CLAIMS            CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED         ALLOWED             PAID
                                                              CODE             (from Form 6D)
       00002 BMW Bank of North America                       4110-000               $14,001.00                   $0.00         $0.00              $0.00

                 TOTAL SECURED                                                      $14,001.00                   $0.00         $0.00              $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS              CLAIMS            CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED            ALLOWED             PAID
                                                           CODE
      Joseph A. Baldi                                     2200-000                 NA                         $9.00            $9.00              $9.00

      Joseph A. Baldi                                     2100-000                 NA                   $1,749.99          $1,749.99          $1,749.99

      Baldi Berg, Ltd                                     3110-000                 NA                   $1,017.50          $1,017.50          $1,017.50

      international Sureties, Ltd.                        2300-000                 NA                         $3.96            $3.96              $3.96

      Texas Capital Bank                                  2600-000                 NA                      $165.00           $165.00            $165.00
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $2,945.45          $2,945.45          $2,945.45




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 17-07721            Doc 40      Filed 05/09/19 Entered 05/09/19 14:11:33               Desc Main
                                                 Document     Page 4 of 14

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                  UNIFORM
                                                                 CLAIMS         CLAIMS         CLAIMS        CLAIMS
                    PAYEE                          TRAN.
                                                               SCHEDULED       ASSERTED       ALLOWED         PAID
                                                   CODE
                      NA                            NA           NA              NA             NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                   NA             $0.00          $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                   CLAIMS       CLAIMS
                                                    UNIFORM
    CLAIM                                                        SCHEDULED     ASSERTED        CLAIMS        CLAIMS
                           CLAIMANT                  TRAN.
     NO.                                                         (from Form (from Proofs of   ALLOWED         PAID
                                                     CODE
                                                                     6E)         Claim)
                              NA                         NA            NA          NA            NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                    $0.00       $0.00         $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                    UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED         CLAIMS         CLAIMS
                            CLAIMANT                 TRAN.
      NO.                                                       (FROM Form (FROM Proofs of    ALLOWED          PAID
                                                     CODE
                                                                     6F)        Claim)
   00008        COMENITY CAPITAL BANK C/O           7100-000       $4,113.50      $4,271.09     $4,271.09          $668.00

   00007        Synchrony Bank c/o PRA              7100-000       $5,742.00      $5,742.00     $5,742.00          $898.05

   00006        Midland Credit Management,          7100-000       $2,563.00      $2,563.21     $2,563.21          $400.89

   00005        Bureaus Investment Group            7100-000       $2,701.00      $2,815.82     $2,815.82          $440.40

   00004        American Express Bank FSB c/o       7100-000       $4,095.00      $4,095.93     $4,095.93          $640.61

   00003        American Express Bank FSB c/o       7100-000      $16,680.00     $16,680.11    $16,680.11     $2,608.79

   00001        Discover Bank Discover Products     7100-000       $8,936.00      $8,936.84     $8,936.84     $1,397.73

                Chase Card Services                                $1,610.00       NA             NA                 $0.00

                Citibusiness Card                                 $56,502.01       NA             NA                 $0.00

   TOTAL GENERAL UNSECURED CLAIMS                                $102,942.51     $45,105.00    $45,105.00     $7,054.47




UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                              Case 17-07721           Doc 40         Filed 05/09/19 Entered 05/09/19 14:11:33                           Desc Main
                                                                                      Document     Page 5 of 14
                                                                                                                                                                                                           Page 1
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                 ASSET CASES
                 Case No: 17-07721                                          Judge: Timothy A. Barnes                                                 Trustee Name:     Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                          Date Filed (f) or Converted (c):   03/13/2017 (f)
                                                                                                                                             341(a) Meeting Date:      04/19/2017
      For Period Ending: 04/12/2019                                                                                                                Claims Bar Date:    09/26/2017

                                         1                                                 2                        3                      4                            5                           6
                                                                                                               Est Net Value
                                                                                                           (Value Determined by                                                          Asset Fully Administered
                                                                                                                                    Property Formally
                                  Asset Description                               Petition/Unscheduled      Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                       Abandoned
                      (Scheduled and Unscheduled (u) Property)                            Values                Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                                       OA=554(a)
                                                                                                             and Other Costs)
1.      Necessary Wearing Apparel                                                                300.00                      0.00                                               0.00               FA
2.      Ring, Watch                                                                               50.00                      0.00                                               0.00               FA
3.      Dog                                                                                         0.00                     0.00                                               0.00               FA
4.      Citibank checking account                                                                 10.00                      0.00                                               0.00               FA
5.      Citibank savings account                                                                  20.00                      0.00                                               0.00               FA
6.      Fifth Third Bank checking account #8046                                                  350.00                      0.00                                               0.00               FA
7.      El Tipico, Inc                                                                              0.00                     0.00                                               0.00               FA
8.      City of Chicago business license for El Tipico, Inc                                         0.00                     0.00                                               0.00               FA
9.      Anticipated 2016 Federal tax refund                                                     1,100.00                     0.00                                               0.00               FA
10.     2014 Mini Cooper                                                                       11,275.00                     0.00                                               0.00               FA
11.     2006 Toyota Sequoia 4D                                                                  8,000.00                     0.00                                               0.00               FA
12.     2003 Chevrolet Express 1500 3D Cargo Van                                                 500.00                      0.00                                               0.00               FA
13.     Possible claim arising out of loss of Debtor's business inventory                      Unknown                       0.00                                               0.00               FA
14.     Beds, Dressers, Sofa, Coffee Table, End Tables, Kitchen Table &                          500.00                      0.00                                               0.00               FA
        Chairs, Small Appliances, Lamps, Flatware, Utensils
15.     TV, Radio, DVD Player, Cell Phones                                                       500.00                      0.00                                               0.00               FA
16.     Books, Pictures, Family Photos, CDs, DVDs, Games                                          50.00                      0.00                                               0.00               FA
17.     Fraudulent conveyance claim against debtor's daughter for sale of                      Unknown                  15,000.00                                           9,999.92               FA
        house for less than full value (u)
18.     Claim v E&F Navarez                                                                    Unknown                       0.00                                               0.00               FA




     UST Form 101-7-TDR (10/1/2010) (Page 5)                                                                                                                                                 Exhibit 8
                                           Case 17-07721                 Doc 40          Filed 05/09/19 Entered 05/09/19 14:11:33                                  Desc Main
                                                                                          Document     Page 6 of 14
                                                                                                                                                                                                                      Page 2
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 17-07721                                                 Judge: Timothy A. Barnes                                                          Trustee Name:     Joseph A. Baldi
         Case Name: Sahagun, Fernando                                                                                                          Date Filed (f) or Converted (c):   03/13/2017 (f)
                                                                                                                                                        341(a) Meeting Date:      04/19/2017
  For Period Ending: 04/12/2019                                                                                                                               Claims Bar Date:    09/26/2017

                                      1                                                         2                           3                         4                            5                            6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                              Asset Fully Administered
                                                                                                                                               Property Formally
                             Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                                Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                  Abandoned
                 (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                           the Estate                 Remaining Assets
                                                                                                                                                  OA=554(a)
                                                                                                                    and Other Costs)

                                                                                                                                                                                             Gross Value of Remaining Assets

TOTALS (Excluding Unknown Values)                                                                22,655.00                   15,000.00                                                 9,999.92                         0.00


Re Prop. #7 Debtor's flea market business; Business is closed after March 2016 fire 100 %
Re Prop. #9 (based on 2015 Federal tax return Debtor received Earned Income Credit of $3,359)
Re Prop. #13 Fire occurred in March 2016 at the Buyer's Flea Market business and destroyed inventory; Debtor did not have insurance; Debtor spoke to attorneys about suing owners of The Buyer's Market, Inc. and with
other vendors at the Buyer's Flea Market retained attorney James J Lessmeister to take their case on a contingency basis but that attorney has withdrawn from representing Debtor with no lawsuit filed
Re Prop. #17 Trustee settled with Debtor and his daughter, pursuant to this Court's order dated 10/10/17 [Dkt. 27] for recovery of $10,000.00 on account of the alleged fraudulent conveyance.
Trustee abandon's the unpaid balance totaling $.08 as inconsequential and of no value to estate
Re Prop. #18 In September 2016, Debtor invested $7,000 into his friends', Elizabeth and Fransisco Navarez, grocery store as the store was having financial problems; Fransisco Navarez died and the grocery store closed.
Loan uncollectible.


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
November 2, 2018 - Trustee collected all remaining payments due under the approved settlement. Debtor inadvertently paid $.08 less than the amount due as the final installment. Trustee will abandon the unpaid $.08 at
closing as inconsequential and of no value to the Estate. Trustee reviewed all claims. Trustee identified an invalidly filed secured claim. Trustee contacted said creditor and the claim was withdrawn. Trustee prepared his
TFR.

July 10, 2018 - Trustee settled with Debtor and his daughter, pursuant to this Court's order dated October 10, 2017 [Dkt. 27], for recovery of $10,000.00 on account of Estate's claim for fraudulent conveyance. Pursuant to
this Court's order, the settlement proceeds were to be paid in installments. Upon recovering all payments due, Trustee will conduct a claims review and analysis; resolve claims issues, if any; attend to any Estate tax
matters; and proceed to prepare his TFR.

June 20, 2017 - Negotiating with debtor's attorney to settle fraudulent conveyance issues. Extended time to object to discharge for 60 days.




UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                                 Exhibit 8
                                       Case 17-07721      Doc 40      Filed 05/09/19 Entered 05/09/19 14:11:33                         Desc Main
                                                                       Document     Page 7 of 14
                                                                                                                                                                                          Page 3
                                                                                   FORM 1
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
           Case No: 17-07721                                Judge: Timothy A. Barnes                                                Trustee Name:     Joseph A. Baldi
        Case Name: Sahagun, Fernando                                                                               Date Filed (f) or Converted (c):   03/13/2017 (f)
                                                                                                                            341(a) Meeting Date:      04/19/2017
  For Period Ending: 04/12/2019                                                                                                   Claims Bar Date:    09/26/2017

                                  1                                         2                      3                      4                            5                           6
                                                                                              Est Net Value
                                                                                          (Value Determined by                                                          Asset Fully Administered
                                                                                                                   Property Formally
                           Asset Description                       Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                      Abandoned
               (Scheduled and Unscheduled (u) Property)                    Values              Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                      OA=554(a)
                                                                                            and Other Costs)


Initial Projected Date of Final Report(TFR) :                Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature       /s/Joseph A. Baldi                                Date: 04/12/2019
                          Joseph A. Baldi
                          P.O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                     Exhibit 8
                                      Case 17-07721              Doc 40      Filed 05/09/19  FORMEntered
                                                                                                   2       05/09/19                 14:11:33         Desc Main                                           Page 1
                                                                               Document
                                                                       ESTATE CASH              Page 8 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 17-07721                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                                     Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                  5                      6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
09/21/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000               2,000.00                                      2,000.00
                                  5137 S Artesian Ave                       per order 10/10/17 - initial payment [Dkt. 27]
                                  Chicago, IL 60632

10/02/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      2,666.66
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (1 of 12)
                                  Chicago, IL 60632

11/02/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      3,333.32
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (2 of 12)
                                  Chicago, IL 60632

11/03/2017                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               3,318.32
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

12/04/2017                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               3,303.32
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

12/05/2017             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      3,969.98
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (3 of 12)
                                  Chicago, IL 60632

01/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               3,954.98
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                             Page Subtotals               3,999.98                  45.00



UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                     Exhibit 9
                                      Case 17-07721              Doc 40      Filed 05/09/19  FORMEntered
                                                                                                   2       05/09/19                 14:11:33         Desc Main                                           Page 2
                                                                               Document
                                                                       ESTATE CASH              Page 9 of 14RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 17-07721                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                                     Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                  5                      6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
01/04/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      4,621.64
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (4 of 12)
                                  Chicago, IL 60632

02/02/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      5,288.30
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (5 of 12)
                                  Chicago, IL 60632

02/05/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               5,273.30
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

02/14/2018            51001       international Sureties, Ltd.              Bond Premium                                           2300-000                                          3.96               5,269.34
                                  Suite 420
                                  701 Poydras St.
                                  New Orleans, LA 70139

03/05/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      5,936.00
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (6 of 12)
                                  Chicago, IL 60632

03/05/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               5,921.00
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

04/03/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      6,587.66
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (7 of 12)
                                  Chicago, IL 60632

                                                                                                                             Page Subtotals               2,666.64                  33.96



UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                     Exhibit 9
                                      Case 17-07721              Doc 40      Filed 05/09/19  FORMEntered
                                                                                                   2       05/09/19                 14:11:33         Desc Main                                           Page 3
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  10 of 14
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07721                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                                     Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                  5                      6                   7
                                                                                                                                   Uniform
Transaction          Check or                                                                                                       Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                  Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
04/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               6,572.66
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

05/02/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      7,239.32
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (8 of 12)
                                  Chicago, IL 60632

05/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               7,224.32
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

06/04/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer   1241-000                 666.66                                      7,890.98
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (9 of 12)
                                  Chicago, IL 60632

06/04/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               7,875.98
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

07/03/2018                        Texas Capital Bank                        Bank Service Fee                                       2600-000                                         15.00               7,860.98
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

                                                                                                                             Page Subtotals               1,333.32                  60.00




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                                    Exhibit 9
                                      Case 17-07721              Doc 40      Filed 05/09/19  FORMEntered
                                                                                                   2       05/09/19                    14:11:33          Desc Main                                             Page 4
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  11 of 14
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07721                                                                                                                       Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                                 Bank Name: Texas Capital Bank
                                                                                                                                                  Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                        Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                                        Separate bond (if applicable): 0.00

    1                   2                               3                                            4                                                      5                     6                      7
                                                                                                                                     Uniform
Transaction          Check or                                                                                                         Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                     Code             Deposits($)        Disbursements($)            Balance($)
07/09/2018             [17]       Fernando Sahagun                          Settlement - Potential Claim for Fraudulent Transfer     1241-000                   666.66                                        8,527.64
                                  5137 S Artesian Ave                       per order 10/10/17 [Dkt. 27] (10 of 12)
                                  Chicago, IL 60632

08/03/2018                        Texas Capital Bank                        Bank Service Fee                                         2600-000                                            15.00                8,512.64
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

08/08/2018             [17]       Fernando Sahagun                          Potential Claim for Fraudulent Transfer (11 of 12)       1241-000                   666.66                                        9,179.30
                                  5137 S Artesian Ave
                                  Chicago, IL 60632

09/04/2018                        Texas Capital Bank                        Bank Service Fee                                         2600-000                                            15.00                9,164.30
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

09/18/2018             [17]       Fernando Sahagun                          Potential Claim for Fraudulent Transfer (12 of 12)       1241-000                   666.66                                        9,830.96
                                  5137 S Artesian Ave
                                  Chicago, IL 60632

01/29/2019            51002       Joseph A. Baldi                           Trustee's Compensation                                   2100-000                                          1,749.99               8,080.97
                                  P.O. Box 2399
                                  Glen Ellyn, IL 60138-2399

01/29/2019            51003       Joseph A. Baldi                                                                                    2200-000                                             9.00                8,071.97
                                  P.O. Box 2399
                                  Glen Ellyn, IL 60138-2399

                                                                                                                                 Page Subtotals              1,999.98                  1,788.99




UST Form 101-7-TDR (10/1/2010) (Page 11)                                                                                                                                                          Exhibit 9
                                      Case 17-07721              Doc 40       Filed 05/09/19  FORMEntered
                                                                                                    2       05/09/19      14:11:33          Desc Main                                             Page 5
                                                                               Document
                                                                        ESTATE CASH RECEIPTS AND Page  12 of 14
                                                                                                 DISBURSEMENTS RECORD

                 Case No: 17-07721                                                                                                          Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                     Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                           Separate bond (if applicable): 0.00

    1                   2                              3                                            4                                          5                     6                      7
                                                                                                                        Uniform
Transaction          Check or                                                                                            Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
01/29/2019            51004       Baldi Berg, Ltd                                                                       3110-000                                          1,017.50               7,054.47
                                  20 N. Clark St., Suite 200
                                  Chicago, IL 60602

01/29/2019            51005       Discover Bank Discover Products Inc        Disb of 15.64% to Claim #00001             7100-000                                          1,397.73               5,656.74
                                  PO Box 3025
                                  New Albany, OH 43054

01/29/2019            51006       American Express Bank FSB c/o Becket       Disb of 15.64% to Claim #00003             7100-000                                          2,608.79               3,047.95
                                  and Lee LLP
                                  PO Box 3001
                                  Malvern, PA 19355

01/29/2019            51007       American Express Bank FSB c/o Becket       Disb of 15.64% to Claim #00004             7100-000                                           640.61                2,407.34
                                  and Lee LLP
                                  PO Box 3001
                                  Malvern, PA 19355

*01/29/2019           51008       Bureaus Investment Group Portfolio No 15 Disb of 15.64% to Claim #00005               7100-004                                           440.40                1,966.94
                                  LLC c/o PRA Receivables Management, LLC
                                  PO Box 41021
                                  Norfolk, VA 23541


01/29/2019            51009       Midland Credit Management, Inc. as agent Disb of 15.64% to Claim #00006               7100-000                                           400.89                1,566.05
                                  for Midland Funding, LLC
                                  PO Box 2011
                                  Warren, MI 48090

                                                                                                                    Page Subtotals                   0.00                 6,505.92




UST Form 101-7-TDR (10/1/2010) (Page 12)                                                                                                                                             Exhibit 9
                                      Case 17-07721              Doc 40      Filed 05/09/19  FORMEntered
                                                                                                   2       05/09/19             14:11:33          Desc Main                                             Page 6
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  13 of 14
                                                                                                DISBURSEMENTS RECORD

                 Case No: 17-07721                                                                                                                Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                          Bank Name: Texas Capital Bank
                                                                                                                                           Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                                 Separate bond (if applicable): 0.00

    1                   2                              3                                             4                                               5                     6                      7
                                                                                                                              Uniform
Transaction          Check or                                                                                                  Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                    Description of Transaction             Code             Deposits($)        Disbursements($)            Balance($)
*01/29/2019           51010       Synchrony Bank c/o PRA Receivables          Disb of 15.64% to Claim #00007                  7100-004                                           898.05                 668.00
                                  Management, LLC
                                  PO Box 41021
                                  Norfolk, VA 23541

01/29/2019            51011       COMENITY CAPITAL BANK C/O Weinstein         Disb of 15.64% to Claim #00008                  7100-000                                           668.00                   0.00
                                  & Riley P.S.
                                  2001 Western Ave Ste 400
                                  Seattle, WA 98121

*03/22/2019                       Bureaus Investment Group Portfolio No 15 Stop Payment on Check 51008                        7100-004                                          (440.40)                440.40
                                  LLC c/o PRA Receivables Management, LLC
                                  PO Box 41021
                                  Norfolk, VA 23541


*03/22/2019                       Synchrony Bank c/o PRA Receivables          Stop Payment on Check 51010                     7100-004                                          (898.05)               1,338.45
                                  Management, LLC
                                  PO Box 41021
                                  Norfolk, VA 23541

03/26/2019            51012       Bureaus Investment Group Portfolio No 15 Disb of 15.64% to claim 5, replaces ck 51008       7100-000                                           440.40                 898.05
                                  LLC c/o PRA Receivables Management, LLC
                                  PO Box 41031
                                  Norfolk, VA 23541



                                                                                                                          Page Subtotals                   0.00                  668.00




UST Form 101-7-TDR (10/1/2010) (Page 13)                                                                                                                                                   Exhibit 9
                                        Case 17-07721            Doc 40       Filed 05/09/19  FORMEntered
                                                                                                    2       05/09/19              14:11:33          Desc Main                                            Page 7
                                                                               Document
                                                                        ESTATE CASH RECEIPTS AND Page  14 of 14
                                                                                                 DISBURSEMENTS RECORD

                 Case No: 17-07721                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: Sahagun, Fernando                                                                                                            Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******5625 Checking Account
       Taxpayer ID No: **-***6518                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/12/2019                                                                                                   Separate bond (if applicable): 0.00

    1                    2                             3                                             4                                                 5                      6                     7
                                                                                                                                Uniform
Transaction          Check or                                                                                                    Trans.                                                         Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                Code             Deposits($)        Disbursements($)            Balance($)
03/26/2019            51013        Synchrony Bank c/o PRA Receivables        Disb of 15.64% to claim 7, replaces ck 51010       7100-000                                           898.05                  0.00
                                   Management, LLC
                                   PO Box 41031
                                   Norfolk, VA 23541

                                                                                                                            Page Subtotals                   0.00                  898.05


                                                                                                    COLUMN TOTALS                                       9,999.92                  9,999.92
                                                                                                             Less:Bank Transfer/CD's                         0.00                    0.00
                                                                                                    SUBTOTALS                                           9,999.92                  9,999.92

                                                                                                           Less: Payments to Debtors                                                 0.00
                                                                                                    Net                                                 9,999.92                  9,999.92


                                                                                            TOTAL-ALL ACCOUNTS                                         NET                     NET               ACCOUNT
                    All Accounts Gross Receipts:             9,999.92                                                                                DEPOSITS             DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:              9,999.92
                                                                                            ******5625 Checking Account                                 9,999.92                  9,999.92
                                All Accounts Net:                0.00
                                                                                            Net Totals                                                  9,999.92                  9,999.92               0.00




UST Form 101-7-TDR (10/1/2010) (Page 14)                                                                                                                                                     Exhibit 9
